Citation Nr: 1421602	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a RO 
rating decision dated in January 2010.

By way of history, the RO granted service connection for diabetes mellitus in September 2009.  

The Board has previously remanded this matter for development in August 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Virtual VA paperless claims processing system reveals documents that are also pertinent to the present appeal.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

While delay stemming from another remand is regrettable, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

The Board notes that there was a delay in having the Veteran's private medical records (as submitted by the Veteran by mail) associated with the claims file.  

For this reason, the September 2013 VA examiner was unable to review the complete record prior to rendering her opinion.  Additional VA treatment records have also been associated with the file after the medical opinion was rendered.  Thus, this matter must be remanded to obtain a clarifying medical opinion from a physician in connection with the Veteran's claim as the previous medical opinion did not fully consider the complete evidence of record.  

Accordingly, the case is REMANDED for the following action:

1. The RO should have the claims file referred to a VA physician, preferably a specialist in either cardiology or endocrinology.  The physician should review the entire evidence of record, to include the previous findings of the nurse practitioner who has provided a previous medical opinion on the matter and any recent submissions of lay and medical evidence associated with the case file after the September 2013 medical opinion was rendered.

The physician should then provide an opinion as to whether it is at least as likely as not that the Veteran's current diabetes mellitus had its clinical onset during service.  The physician should so state when the onset of diabetes mellitus likely occurred.  (The Board notes that although the Veteran is already service connected for diabetes mellitus [on a presumptive basis], understanding the onset of the disease is relevant for purposes of considering whether service connection for hypertension may be granted on a secondary basis).

The physician then should provide a medical opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by the service-connected diabetes mellitus.  He or she should also comment on what the likely causes or contributing factors of hypertension are in this Veteran's case.

In all conclusions, the physician should identify and explain the medical basis with identification of the relevant evidence of record.  The physician should provide a fully reasoned explanation for his or her opinions, as a matter of medical probability, based on established medical principles and his or her clinical experience or medical expertise.  

2. After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

